        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 1 of 25




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

VOTEAMERICA; VOTER
PARTICIPATION CENTER; and
CENTER FOR VOTER
INFORMATION,
                               Plaintiffs,       Case No. 1:21-cv-01390-JPB
v.                                                    Judge J.P. Boulee
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia; REBECCA
SULLIVAN, in her official capacity as
Vice Chair of the State Election Board;
and DAVID WORLEY, MATTHEW
MASHBURN, and ANH LE, in their
official capacities as members of the
STATE ELECTION BOARD,
                             Defendants.

        PLAINTIFFS’ RESPONSE IN OPPOSITION TO PROPOSED
        INTERVENOR-DEFENDANTS’ MOTION TO INTERVENE

      Plaintiffs VoteAmerica, Voter Participation Center, and Center for Voter

Information respectfully submit this memorandum in opposition to the Motion to

Intervene as Defendants filed by the Republican National Committee, National

Republican Senatorial Committee, National Republican Congressional Committee,

and Georgia Republican Party, Inc. (“Movants”), ECF No. 25.

      Movants have not shown they are entitled to intervene either as of right or

permissively. Movants identify no legally cognizable interest in the three challenged


                                             1
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 2 of 25




provisions of Section 25 of Senate Bill 202 (“SB 202”) that are at issue in this case.

To the extent such an interest exists, Movants fail to explain how they would be

impaired absent intervention or why Defendants Secretary of State Brad

Raffensperger, State Elections Board Vice Chair Rebecca Sullivan, and State

Elections Board Members David Worley, Matthew Mashburn, and Anh Le (all sued

in their official capacities) are incapable of adequately representing those interests.

Moreover, permissive intervention would unduly complicate this litigation and lead

to unnecessary motion practice, resulting in further delays and prejudice to Plaintiffs.

This Court should deny Movants’ request to intervene as defendants in this matter.

                               LEGAL STANDARD

      Parties seeking intervention as of right under Federal Rule of Civil Procedure

24(a)(2) must “demonstrate that: (1) [their] application to intervene is timely; (2)

[they have] an interest relating to the property or transaction which is the subject of

the action; (3) [they are] so situated that disposition of the action, as a practical

matter, may impede or impair [their] ability to protect that interest; and (4) [their]

interest is represented inadequately by the existing parties to the suit.” Burke v.

Ocwen Fin. Corp., 833 F. App’x 288, 290 (11th Cir. 2020) (quoting Tech. Training

Assocs., Inc. v. Buccaneers Ltd. P’ship, 874 F.3d 692, 695–96 (11th Cir. 2017)).

Putative intervenors bear the burden to establish all four elements to intervene as a


                                           2
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 3 of 25




matter of right. Id. at 291 (citing Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th

Cir. 1989)).

      Parties seeking permissive intervention under Rule 24(b)(2) must show: “(1)

[their] application to intervene is timely; and (2) [their] claim or defense and the

main action have a question of law or fact in common.” Chiles, 865 F.2d at 1213.

Even if both of those requirements are met, the Court has the discretion to deny

intervention that will “unduly delay or prejudice the adjudication of the original

parties’ rights.” Fed. R. Civ. P. 24(b)(3).

                                    THIS LAWSUIT

      This lawsuit is one of six that have been filed in this Court challenging various

aspects of SB 202. See New Georgia Project v. Raffensperger, No. 1:21-cv-01229-

JPB (N.D. Ga.); Sixth District of the African Methodist Episcopal Church v. Kemp,

No. 1:21-cv-01284 (N.D. Ga.); Asian Americans Advancing Justice–Atlanta v.

Raffensperger, No. 1:21-cv-01333 (N.D. Ga.); Georgia State Conference of the

NAACP v. Raffensperger, No. 1:21-cv-01259 (N.D. Ga.); The Concerned Black

Clergy of Metropolitan Atlanta, Inc. v. Raffensperger, No. 1:21-cv-01728-JPB (N.D.

Ga.). The Movants have filed nearly identical motions to intervene in five of the

cases. But this case is different from the other cases—a fact that the Movants

completely ignore in their brief.


                                              3
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 4 of 25




      Plaintiffs are nonprofit, nonpartisan organizations that engage in political

speech and expression by encouraging eligible Georgians to vote absentee and

providing them with the information and resources to do so. See Compl. (ECF No.

1) at ¶¶ 10, 17, 26–27. Plaintiffs challenge three provisions of SB 202 dealing with

the distribution of absentee ballot applications: (1) a prohibition on providing

prefilled absentee ballot applications to registered voters, even where the voters have

provided the information themselves, id. ¶¶ 8, 74–85; (2) a misleading disclaimer

that Plaintiffs are required to attach to any absentee ballot application that they

distribute, id. ¶¶ 8, 64–73; and (3) a $100.00 penalty for every absentee ballot

application sent to an individual who has already requested, received, or cast an

absentee ballot and the corresponding obligation to monitor certain lists to ensure

that such duplicate applications are not distributed, id. ¶¶ 8, 86–103. The Movants’

brief does not address these three provisions or state how these provisions benefit

them as Republicans.

      Lastly, unlike the other lawsuits, Plaintiffs’ challenges to these three specific

provisions of SB 202 are based on their First Amendment rights of speech and

association. Nowhere in their brief do Movants address how Plaintiffs’ First

Amendment challenges, if upheld, would adversely affect them, their candidates or

“their” voters.


                                          4
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 5 of 25




                                   ARGUMENT

      Movants have failed to carry their burden to intervene either as of right or

permissively. Movants fall far short in articulating what, if any, legally cognizable

interest they have to intervene in this specific lawsuit involving these three

challenged provisions of SB 202. Instead, Movants have merely parroted the same

generalized or thinly veiled partisan interests here as they have in separate cases

before this Court that challenge different parts of SB 202. Movants’ shortcomings

in articulating any sufficient interest are outdone only by their additional failure to

show how this action impairs any purported interests or why the existing Defendants

do not adequately represent their interests in the ultimate outcome of this case.

      Allowing permissive intervention is likewise unwarranted because Movants

will delay or prejudice the adjudication of this matter. Indeed, the stark deficiencies

contained in their proposed Answer, see ECF No. 25-2, demonstrates that Movants’

intervention would immediately (and needlessly) complicate and delay these

proceedings and would result in the filing of a motion to strike.

   I. Movants are not entitled to intervention as of right under Rule 24(a).

      A. Movants have not established any specific or protected interest in this
         case.

      Movants fail to identify any particularized or protected interest implicated in

this case. Movants have the burden to identify a “significantly protectable interest,”

                                          5
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 6 of 25




see Donaldson v. United States, 400 U.S. 517, 531 (1971), that is “direct, substantial,

[and] legally protectable.” Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1512

(11th Cir. 1996). “[G]eneralized grievances do not amount to sufficient interests[.]”

Burke, 833 F. App’x at 292 (citing Chiles, 865 F.2d at 1212–13). Movants’ generic

interests in participating in other cases before this Court related to SB 202 are at best

dubious, but their apparent interest in the “subject of th[is] action” is virtually

nonexistent. See Fed. R. Civ. P. 24(a)(2); see also Biological Processors of Alabama,

Inc. v. N. Georgia Env’t Servs., Inc., No. 08-cv-331, 2009 WL 10688032, at *2 (N.D.

Ala. Dec. 7, 2009) (denying intervention when “proposed intervenors have failed to

identify any recognized interest in this case” (emphasis in original)).

      First, because Movants’ memorandum is nearly identical to their memoranda

submitted in other SB 202 cases, they convey nothing about their particular interests

in this lawsuit. The other cases before this Court challenge numerous aspects of SB

202, involve differently situated parties, and allege entirely separate claims.

Plaintiffs here, in contrast, seek to protect their First Amendment rights 1 against the

unconstitutional restrictions in only three discrete provisions of SB 202. See Compl.




1
 Plaintiffs’ Fifth Claim for Relief further alleges that vagueness deficiencies in the
challenged provisions also impinge Plaintiffs’ rights under the Due Process Clause
of the Fourteenth Amendment. Compl. ¶¶ 154–55.

                                           6
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 7 of 25




¶¶ 62–63, 103. Despite this foundational difference between the cases, Movants

make the same intervention arguments that they made in these other, distinct cases.

      Between this lawsuit and the New Georgia Project litigation, for example,

Movants’ assertions of their interests are indistinguishable. See Memoranda

Comparison Results, Ex. A. 2 In both cases, Movants summarily argue in scattershot

fashion that they have interests in “ensuring that the State’s election procedures are

fair and reliable”; “promoting their chosen candidates and protecting the integrity of

Georgia’s elections”;3 and some overarching and undefined “inherent and intense

interest in elections.” See id. at 11–13. But these conclusory interests have no

articulated or plausible connection to the challenged SB 202 restrictions on


2
  The same can be said for Movants’ briefing in three other SB 202 cases. See Motion
to Intervene at 5-6, Sixth District of the African Methodist Episcopal Church, No.
1:21-cv-01284 (N.D. Ga. Apr. 12, 2021) (ECF No. 38-1); Motion to Intervene at 5-
6, Asian Americans Advancing Justice–Atlanta, No. 1:21-cv-01333 (N.D. Ga. Apr.
9, 2021) (ECF No. 20-1); Motion to Intervene at 5-6, Georgia State Conference of
the NAACP, No. 1:21-cv-01259 (N.D. Ga. Apr. 12, 2021) (ECF No. 19-1).
3
  To support this asserted interest, Movants have substantially overstated the effect
of Judge Jones’s decision in Black Voters Matter Fund v. Raffensperger, No. 1:20-
cv-04869 (N.D. Ga.). See ECF No. 25-1 at 2, 5. Judge Jones had not “found” that
the proposed intervenors in that case proved this interest to establish mandatory
intervention, as Movants here suggest. See id. at 5. The Court did not grant
mandatory intervention at all, merely recounting that the proposed intervenors there
had “asserted that Plaintiffs’ requested relief would undermine their interests in
promoting their chosen candidates and protecting the integrity of Georgia’s
elections,” and ultimately allowing permissive intervention because of a “liberally
construed ‘common fact or defense’ standard.” See Order at 5-6, Black Voters Matter
Fund v. Raffensperger, No. 1:20-cv-4869 (N.D. Ga. Dec. 9, 2020) (ECF No. 42).

                                          7
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 8 of 25




Plaintiffs’ free speech and association rights in this case, leaving Plaintiffs and the

Court in the dark about what interest Movants seek to vindicate through their

intervention here. The Rule 24(a) burden on proposed intervenors to prove that they

have “direct, substantial, [and] legally protectable” interests “relating to the subject

of the action” would be rendered meaningless if it countenanced Movants’

duplicated and conclusory stated interests here. See Purcell, 85 F.3d at 1512

(citations omitted).

      Second, Movants’ interests are also insufficient because they are both

overgeneralized and non-cognizable. “[A]n intervenor’s interest must be a

particularized interest rather than a general grievance.” Chiles, 865 F.2d at 1212. An

alleged interest “shared with . . . all citizens” is “so generalized [that] it will not

support a claim for intervention of right.” Athens Lumber Co., Inc. v. FEC, 690 F.2d

1364, 1366 (11th Cir. 1982); accord United States v. Alabama, No. 2:06-cv-392-

WKW, 2006 WL 2290726, at *4 (M.D. Ala. Aug. 8, 2006) (denying intervention to

Democratic Party representatives because their “alleged interest could be claimed by

any voter” and thus is “only of a general—not a direct and substantial—concern”).

      Movants’ stated interest in promoting “fair and reliable” elections, “the

integrity of the election process,” and “orderly administration” of the system, ECF

No. 25-1 at 5–6, are objectives so general that any Georgia citizen could articulate


                                           8
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 9 of 25




them as an interest purportedly justifying intervention. That Movants organize and

run candidates in Georgia’s elections is no answer because all citizens also have an

interest in supporting candidates and running for office—indeed, many do so. See,

e.g., Order at 2, League of Women Voters of Michigan v. Johnson, No. 2:17-cv-

14148 (E.D. Mich. Apr. 4, 2018) (ECF No. 47) (denying political party intervention

because of these widely shared interests). Moreover, Movants’ purportedly

“distinct” added interest in “conserving their resources” is an undeveloped

afterthought in their briefing, see ECF No. 25-1 at 2, and is otherwise insufficient

because mandatory intervention requires “something more than an economic

interest.” Mt. Hawley Ins. Co. v. Sandy Lake Props., Inc., 425 F.3d 1308, 1311 (11th

Cir. 2005) (citation omitted). In the end, Movants’ alleged “interest is a generalized

one and not the sort of particularized interest that is required for intervention of

right.” See Am. Ass’n of People With Disabilities v. Herrera, 257 F.R.D. 236, 251

(D.N.M. 2008) (applying Chiles, 865 F.2d at 1212).

      Additionally, Movants’ stated interests are not cognizable. A “legally

protectable interest” is “one which the substantive law recognizes as belonging to”

the movant “that derives from a legal right.” Mt. Hawley Ins. Co., 425 F.3d at 1311

(citation omitted). Distinct from these protectable interests are Movants’ abstract and

purely partisan concerns that are derivative of no legal right. As the Supreme Court


                                          9
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 10 of 25




has repeatedly recognized in other contexts, supporting an election regulation

because of its political effects constitutes a “constitutionally impermissible” interest,

Dunn v. Blumstein, 405 U.S. 330, 355 (1972), and the courts are “not responsible for

vindicating generalized partisan preferences,” Gill v. Whitford, 138 S. Ct. 1916,

1933 (2018); see also Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 203

(2008) (observing that partisan objectives for a voting restriction are not legitimate

interests). The Eleventh Circuit has reached the same conclusion, recently rejecting

standing for Movants’ Democratic counterparts when they pursued an insufficiently

“general interest in [their] preferred candidates winning as many elections as

possible[.]” Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1250 (11th Cir. 2020).4

      Movants’ stated interests suffer from the same flaws here. They rely on a

constitutionally impermissible premise—that having laws that chill or altogether

prevent Plaintiffs from engaging in protected First Amendment activity concerning

absentee balloting somehow helps “candidates running as Republicans and voters

who are members of the Republican Party.” ECF No. 25-1 at 6 (citation omitted).5


4
  The district court in Jacobson exercised its discretion to allow the Republican Party
entities to intervene permissively, see Jacobson v. Detzner, No. 4:18-CV-262-
MW/CAS, 2018 WL 10509488, at *1 (N.D. Fla. July 1, 2018), but the Eleventh
Circuit was not asked to review that decision, see 974 F.3d at 1242.
5
  This assertion follows the trend of political parties articulating a theory of standing
in other cases based upon a purely partisan interest in election regulation described
alarmingly as a “zero sum game.” See, e.g., Transcript of Oral Argument at 37–38,

                                           10
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 11 of 25




But this case concerns the free speech and association rights of organizations focused

on increasing civic engagement to participate in expressive election-related conduct,

not the regulation of Georgia’s elections generally or the partisan outcomes of races

between Democrats and Republicans. Movants’ transparently partisan motivations

are insufficient to justify intervention. Granting intervention would risk allowing

bona fide disputes about protecting First Amendment rights within the framework

of Georgia’s election administration to devolve into partisan battles over whether

those rules are perceived to benefit candidates of one political party over another.

      In sum, Movants have not established a sufficiently specific or cognizable

interest to support their intervention in this case. Their generic alleged interests fail

to even acknowledge the nature of the particular challenged provisions here, and in

any event represent either overgeneralized concerns shared by all Georgians or bare

partisan objectives that are inappropriate for this case. The Court should deny

Movants’ request to intervene on this basis alone.




Arizona Republican Party v. Democratic National Committee, Case No. 19-1258
(U.S. Mar. 2, 2021) (arguing that the state Republican Party had an interest in the
case because the election regulation framework “puts [Republicans] at a competitive
disadvantage relative to Democrats. Politics is a zero sum game, and every extra
vote [Democrats] get” could be “the difference between winning an election 50 to
49 and losing”).

                                           11
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 12 of 25




      B. Movants have failed to establish an impairment absent their
         intervention.

      Even accepting the generalized and politicized interests that Movants identify,

they fail to show how this case challenging three specific provisions of SB 202 will

in any way affect those interests. Movants are required to prove that this litigation

imposes a “practical impairment” of their interests. See Stone v. First Union Corp.,

371 F.3d 1305, 1310 (11th Cir. 2004). As explained above, their brief fails to engage

with the specific nature of Plaintiffs’ claims at all—much less how Movants’

interests may be practically impaired by the disposition of these claims. Movants’

brief is a boilerplate conclusion that an adverse decision would negatively impact

their interests, without stating what their interests are or how they would be

impacted. See ECF No. 25-1 at 7.

      Plaintiffs are nonpartisan voter engagement organizations who assist voters of

all political persuasions, see Compl. ¶¶ 17, 21, 25–27, and allowing or curtailing

their services does not predictably redound to the benefit of any political party. As

such, Movants do not attempt to show that a decision striking down the three

provisions at issue in this case would harm Republican candidates or voters. And

even if Movants had argued this point, allowing them to use this prediction to show

impairment would enable Movants to rely on “speculative” concerns that are entirely

“contingent upon some future events.” Alabama, 2006 WL 2290726, at *3 (citation

                                         12
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 13 of 25




omitted); see also Indep. Petrochemical Corp. v. Aetna Cas. & Sur. Co., 105 F.R.D.

106, 110–11 (D.C. Cir. 1985) (denying intervention because the movant’s “interest

in the subject matter of [the] litigation is purely hypothetical”); Johnson v. Mortham,

915 F. Supp. 1529, 1538 (N.D. Fla. 1995) (rejecting intervention because the alleged

impairment to the movant’s “generalized interest” was “no more than speculative”).

Relying on this type of wholly speculative impairment fails to establish the “practical

disadvantage requisite for intervention,” see Chiles, 865 F.2d at 1214, and warrants

denying Movants’ request.

      C. Movants are adequately represented by the existing Defendants.

      Movants’ request for intervention also separately fails because they have not

proven they are inadequately represented by Defendants. Adequate representation

is presumed “when an existing party pursues the same ultimate objective as the party

seeking intervention.” Burke, 833 F. App’x at 293 (quoting Fed. Sav. & Loan Ins.

Corp. v. Falls Chase Special Taxing Dist., 983 F.2d 211, 215 (11th Cir. 1993)).

Because the Court also presumes that a “government entity adequately represents

the public,” Movants must “make a strong showing of inadequate representation” to

overcome those presumptions. Id. (quoting FTC v. Johnson, 800 F.3d 448, 452 (8th

Cir. 2015)). Movants have failed to make any showing to rebut these presumptions

because their stated objective to preserve SB 202 (without addressing the provisions


                                          13
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 14 of 25




at issue here) is what the Defendants are mandated by law to do. See O.C.G.A. §§

45-15-3(6) (requiring the Attorney General to “represent the state in all civil actions

tried in any court”), 21-2-31 (requiring the State Election Board to regulate and

ensure compliance with election laws). There is simply no daylight between what

Movants seek and what Defendants already plan and are required to do under

Georgia law.

      Even if Defendants could somehow overcome these presumptions with a

strong showing, the Court should still deny intervention because Defendants

adequately represent Movants’ purported interests in this case. “[A]dequate

representation exists ‘[1] if no collusion is shown between the representative and an

opposing party, [2] if the representative does not have or represent an interest

adverse to the proposed intervener, and [3] if the representative does not fail in

fulfillment of his duty.’” Stone, 371 F.3d at 1311 (quoting Clark v. Putnam County,

168 F.3d 458, 461 (11th Cir. 1999)) (brackets in original).

      Movants have asserted no evidence of collusion between Plaintiffs and

Defendants—nor could they, because no such evidence exists. Nor have they

identified any relevant interest held by Defendants that is adverse to their own or

any suggestion that Defendants will fail in their pursuit of those shared interests.

Where, as here, a government entity plans to and is vigorously defending the same


                                          14
        Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 15 of 25




interest and ultimate objective a purported intervenor seeks to achieve, intervention

is unwarranted. See Athens Lumber Co., 690 F.2d at 1366 (affirming denial of

intervention and rejecting inadequacy argument where proposed intervenor shared

goal of upholding the constitutionality of a statute with government defendant).

Movants have not argued that their approach to defending the challenged provisions

would differ from Defendants’ strategy. In fact, they have not stated how they would

defend the challenged provisions. But in any event, “[a] mere difference of opinion

concerning the tactics with which litigation should be handled does not make

inadequate the representation” of existing parties. Gumm v. Jacobs, 812 F. App’x

944, 947 (11th Cir. 2020) (quoting Jones v. Prince George’s County, 348 F.3d 1014,

1020 (D.C. Cir. 2003)); accord Saldano v. Roach, 363 F.3d 545, 555 (5th Cir. 2004)

(“Simply because the [proposed intervenor] would have made a different [litigation]

decision does not mean that the Attorney General is inadequately representing the

State’s interest[.]”).

       Moreover, the Defendants and their representatives are fully aligned with

Movants—particularly Movant the Georgia Republican Party. See ECF No. 25-1 at

2. The Georgia General Assembly passed SB 202 along party-line votes with

Republican majorities in both chambers and Republican Governor Brian Kemp

signed the bill into law. Defendants Raffensperger, Sullivan, Mashburn, and Le


                                         15
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 16 of 25




constitute a majority of the State Election Board and are all members of the Georgia

Republican Party. Attorney General Carr is also the past chair of the Republican

Attorneys General Association, and Special Assistant Attorney General Bryan

Tyson is a member of the Republican National Lawyers Association. It is apparent

that the Defendants and their attorneys will vigorously advance the Movants’

interests in defending the enactments of Georgia’s Republican-controlled

government and in electing Republicans to office.

      Indeed, many elected officials dictating the government’s approach to this

case have already said as much. Governor Kemp, for example, recently expressed in

no uncertain terms that the challenged provisions of SB 202 are “worth . . . the

lawsuits” and the State “will not be backing down from this fight” in court. See Tal

Axelrod, Kemp: Voting law ‘worth the boycotts as well as the lawsuits’, THE HILL

(Apr. 3, 2021), Ex. D. Attorney General Carr has likewise publicly stated his intent

to “properly evaluate this law and defend the state and its citizens.” Greg Bluestein,

Georgia’s sweeping elections overhaul faces new legal challenge, ATLANTA

JOURNAL-CONSTITUTION (Mar. 28, 2021), Ex. C. 6 These commitments reveal that


6
  In a press conference, Attorney General Carr reinforced his support for SB 202 and
laid out his intentions for “when we defend this bill in court.” Dave Miller, Attorney
General Carr pushes back on GA voting law, WALB NEWS 10 (Apr. 5, 2021),
https://www.walb.com/2021/04/05/attorney-general-carr-pushes-back-ga-voting-
law/. Georgia House Speaker David Ralston has also stated that mass absentee ballot

                                         16
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 17 of 25




this litigation stands in stark contrast to the Eleventh Circuit cases Movants cite, see

ECF No. 25-1 at 10, in which the court ruled that the government’s choice to settle

or not appeal an adverse decision made proposed intervenors inadequately

represented. See, e.g., Clark, 168 F.3d at 461 (county defendant’s suggestion of a

settlement in an election law dispute weighed in favor of granting voters’

intervention); Meek v. Metro. Dade Cty., Fla., 985 F.2d 1471, 1478 (11th Cir. 1993)

(county commissioners’ failure to appeal entitled proposed intervenors to pursue the

appeal).

      At bottom, Movants admit that their contributions to this case would merely

be a “helpful supplement” to the arguments Defendants will already present. See

ECF No. 25-1 at 9 (citation omitted). Such “supplement” might be appropriate for

an amicus brief, but it does not justify complicating the proceedings by adding

redundant parties who will file only duplicative briefing and drag out any discovery

process. Thus, Movants have failed to carry their burden that their purported interests

would be inadequately presented in this case.



efforts would “certainly drive up turnout,” see Compl. ¶ 59, in a way that would be
“extremely devastating to Republicans and conservatives in Georgia.” See Aris
Folley, Georgia’s GOP House Speaker Says Vote-By-Mail System Would Be
‘Devastating       to   Republicans’,      THE     HILL      (Apr.     2,    2020),
https://thehill.com/homenews/state-watch/490879-georgias-gop-house-speaker-
says-vote-by-mail-system-would-be-devastating.

                                          17
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 18 of 25




      Movants’ failure to prove any one of these elements forecloses their

intervention as of right. The Court should therefore deny Movants’ request for

intervention as of right.

   II. Movants have not justified the delays and prejudice of permitting
       intervention.

      Movants have also failed to establish the elements for permissive intervention

under Rule 24(b), and do not address the fact that allowing their intervention will

result in unnecessary delay, inefficiencies, and prejudice to the parties. The Eleventh

Circuit has made clear that “[i]f there is no right to intervene under Rule 24(a), it is

wholly discretionary with the court whether to allow intervention under Rule

24(b)[.]” Worlds v. Dep’t of Health & Rehab. Servs., State of Fla., 929 F.2d 591,

595 (11th Cir. 1991). Even if a common question of law or fact exists or the

requirements of Rule 24(b) are otherwise satisfied, “the court may refuse to allow

intervention,” id., to avoid unnecessary delay in the proceedings or undue prejudice

to the parties. See Fed. R. Civ. P. 24(b)(3). Permissive intervention should be denied

here for both reasons.

      First, the Eleventh Circuit has recognized that “the introduction of additional

parties inevitably delays proceedings.” Athens Lumber Co., 690 F.2d at 1367; accord

Worlds, 929 F.2d at 595. In determining whether permissive intervention is

warranted despite the inevitable delays, courts weigh the specificity of the movant’s

                                          18
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 19 of 25




interests and the degree of their adequate representation by existing parties as a

“factor to be balanced in a permissive intervention assessment.” See In re Pinchuk,

No. 1:13-cv-22857, 2014 WL 12600728, at *6 (S.D. Fla. Jan. 27, 2014); see also

Athens Lumber Co., 690 F.2d at 1367 (denying permissive intervention in part

because of “the remoteness and the general nature” of the movant’s claimed

interests); Smith v. Cobb Cty. Bd. of Elections & Registrations, 314 F. Supp. 2d

1274, 1312 (N.D. Ga. 2002) (denying permissive intervention to voters in part

because the government adequately represented them).

      For political entities or representatives in particular, courts have regularly

denied permissive intervention when the lack of distinct interests or the presence of

adequate representation would result in Movants’ intervention needlessly

complicating the proceedings.7 In the Eleventh Circuit, courts have routinely refused


7
  In denying permissive intervention to the same Republican Party intervenors, for
example, one court observed that their interests were too general and were
adequately represented because the “right to vote, and the issues raised here, are the
same without regard to the type of political race in which those voting rights are
exercised.” Democracy N. Carolina v. N. Carolina State Bd. of Elections, No.
1:20CV457, 2020 WL 6591397, at *2 (M.D.N.C. June 24, 2020), on reconsideration
in part, No. 1:20CV457, 2020 WL 6589359 (M.D.N.C. June 30, 2020) (allowing
amicus participation). Numerous other courts have ruled similarly. See, e.g., Order
at 2, League of Women Voters of Michigan v. Johnson, No. 2:17-cv-14148 (E.D.
Mich. Apr. 4, 2018) (ECF No. 47); Ansley v. Warren, No. 1:16-cv-54, 2016 WL
3647979, at *3 (W.D.N.C. July 7, 2016); One Wisconsin Inst., Inc. v. Nichol, 310
F.R.D. 394, 399 (W.D. Wis. 2015); Am. Ass’n of People With Disabilities, 257
F.R.D. at 240.

                                         19
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 20 of 25




to allow permissive intervention in election law cases when partisan actors allege

vague, speculative, non-cognizable interests, or are already adequately represented

by the State. See, e.g., Alabama, 2006 WL 2290726, at *9; Chestnut v. Merrill, No.

2:18-CV-907-KOB, 2018 WL 9439672, at *1–2 (N.D. Ala. Oct. 16, 2018); League

of Women Voters of Fla. v. Detzner, 283 F.R.D. 687, 689 (N.D. Fla. 2012). That is

precisely the situation here, where the Movants have not alleged any specific harm

to them if the three challenged provisions of SB 202 are struck down.

      Plaintiffs allege a narrow set of First Amendment challenges to a narrow set

of provisions in SB 202. Adding Movants to this targeted case would needlessly

complicate and inevitably delay its resolution. Tolerating these unnecessary added

complications and delays is unwarranted because, as described above, Movants’

alleged stake in this case only amounts to the type of vague and unrecognized

interests that courts in this Circuit have rejected. See Alabama, 2006 WL 2290726,

at *9; Chestnut, 2018 WL 9439672, at *1–2; League of Women Voters of Fla., 283

F.R.D. at 689.

      Movants have also failed to show why they are not adequately represented by

Defendants who are already seeking the exact same ultimate outcome. As other

courts have ruled in denying permissive intervention to the same Republican Party

entities, “the present parties are more than capable of supporting and defending” the


                                         20
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 21 of 25




challenged laws on behalf of the State. See, e.g., Democracy N. Carolina, 2020 WL

6591397, at *2 (denying Republican committees permissive intervention in election

law case). Adding Movants here will add nothing more than delays and the

“‘accumulati[on] [of] arguments without assisting the court.’” See id. (quoting Allen

Calculators, Inc. v. Nat’l Cash Register Co., 322 U.S. 137, 141–42 (1944)).

      Second, permitting Movants to intervene will unduly prejudice Plaintiffs and

impose an additional burden on the Court’s resources. Movants’ copy-and-paste

approach to this case shows an unwillingness to engage with the issues that will

generate excessive motions practice and drag out discovery. For example, Movants’

proposed Answer violates the basic requirements of Rule 8 because it fails to

adequately admit or deny many of the allegations in Plaintiffs’ Complaint. See

Complaint and Proposed Answer Combination, Ex. B. Simply answering that an

allegation in the Complaint “speaks for itself” is insufficient and would result in the

filing of a motion to strike. See F.D.I.C. v. Stovall, No. 2:14-cv-00029-WCO, 2014

WL 8251465, at *1 (N.D. Ga. Oct. 2, 2014); Donley v. City of Morrow, Essie W.,

No. 1:12-cv-3207-TCB, 2013 WL 11330646, at *3 (N.D. Ga. Apr. 3, 2013).

      For example, paragraph 4 of the Complaint alleges that Georgia’s 2020 and

2021 elections “were conducted safely and securely,” contains a quote from the

Secretary of State affirming the same, and states that several Georgia officials


                                          21
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 22 of 25




attested to the validity and accuracy of those elections; but Movants’ proposed

Answer merely states “[t]he referenced quotes speak for themselves.” See Ex. B at

3. This response is deficient because it is unclear if Movants are admitting that the

quote is accurate, and it completely fails to respond to the remaining allegations in

paragraph 4. Likewise, Movants’ proposed response to paragraph 6—“The

legislative process speaks for itself”—sheds no light on whether Movants admit or

deny the allegations that the legislature’s process was secretive and provided little

to no opportunity for public input or review. See id. at 4. These are just a few

examples.8 For the same reasons, permitting Movants’ intervention would

needlessly drain the Court’s resources.

      In sum, the Court should deny intervention because Movants lack any

cognizable interest in this litigation, let alone interests that would be impaired or are

not already adequately represented by Defendants. Movants’ participation instead

promises to unnecessarily protract every phase of the litigation, including right out

of the gate, prejudicing Plaintiffs’ ability to obtain timely relief. Movants’ concerns




8
  Movants’ proposed Answer also insufficiently states that “Georgia law speaks for
itself,” “Election dates speak for themselves,” and “Voting data speak for
themselves.” See Ex. B at ¶¶ 47–48, 50–53.

                                           22
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 23 of 25




are better suited for involvement as amicus curiae,9 and mandatory and permissive

intervention should be denied.

                                   CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court deny

Movants’ motion for intervention as of right and permissive intervention under Rule

24.




Respectfully submitted this 28th day of April, 2021.

                                    /s/ Robert B. Remar
                                    Robert B. Remar (Ga. Bar No. 600575)
                                    Katherine L. D’Ambrosio (Ga. Bar No. 780128)
                                    ROGERS & HARDIN LLP
                                    229 Peachtree Street NE
                                    2700 International Tower
                                    Atlanta, GA 30303
                                    Tel: (404) 522-4700

9
 “Because allowing a non-party to become an amicus curiae will permit the original
parties to run their own case, granting amicus curiae is the strongly preferred option.”
Vazzo v. City of Tampa, No. 8:17-cv-2896-T-36AAS, 2018 WL 1629216, at *6
(M.D. Fla. Mar. 15, 2018) (citation and quotations omitted), report and
recommendation adopted sub nom., No. 8:17-cv-2896-T-36, 2018 WL 1620901
(M.D. Fla. Apr. 4, 2018); see also Democracy N. Carolina, 2020 WL 6589359, at
*1 (favoring amicus participation for partisan proposed intervenors); Ansley, 2016
WL 3647979, at *3 (same).

                                          23
Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 24 of 25




                        Fax: (404) 525-2224
                        rremar@rh-law.com
                        kdambrosio@rh-law.com

                        Danielle Lang*
                        Jonathan Diaz*
                        Caleb Jackson*
                        Hayden Johnson*
                        Valencia Richardson*
                        CAMPAIGN LEGAL CENTER
                        1101 14th St. NW, Ste. 400
                        Washington, D.C. 20005
                        Tel: (202) 736-2200
                        Fax: (202) 736-2222
                        dlang@campaignlegalcenter.org
                        jdiaz@campaignlegalcenter.org
                        cjackson@campaignlegalcenter.org
                        hjohnson@campaignlegalcenter.org
                        vrichardson@campaignlegalcenter.org

                        Counsel for Plaintiffs

                        * Admitted Pro Hac Vice




                              24
       Case 1:21-cv-01390-JPB Document 36 Filed 04/28/21 Page 25 of 25




                     CERTIFICATE OF SERVICE
               AND COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that I have this date electronically filed the within and

foregoing, which has been prepared using 14-point Times New Roman font, with

the Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to all attorneys of record.

      Dated: April 28, 2021.

                                       /s/ Robert B. Remar
                                       Robert B. Remar
                                       GA Bar No. 600575

                                       Counsel for Plaintiffs




                                           25
